Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 16/476,141 filed 07/05/2019.  Claims 1-15 are pending and have been examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonnema et al. (US 2013/0182260), herein Bonnema.
Consider claim 1, Bonnema clearly teaches an apparatus for oral imaging (Fig. 5) comprising: 

a) a tunable laser source energizable to generate a light frequency signal that ranges from a first frequency to a second higher frequency, (OCT light source 502 is swept through a range of frequencies, [0005], [0029].)

(Imaging probe 500, [0029]) that is energizable to scan the generated light frequency signal to each of a plurality of successive positions on a sample surface and to combine a returned signal from said each of the plurality of successive sample surface positions with the generated light frequency signal, (Multiple axial scans of the sample are collected and combined, [0007].) the image acquisition apparatus comprising a detector that obtains a beat frequency signal corresponding to each scanned successive sample surface position from a combination of the returned signal and the generated light frequency signal; (The interference signal versus the swept source frequency is recorded, [0006], [0021].)

c) a processor ([0045]) that is in signal communication with the detector and that generates a processed beat signal from the obtained beat frequency, where the processed beat signal is indicative of a distance from the image acquisition apparatus to the sample surface at the corresponding scanned position; (The three dimensional grid obtained by the OCT scan is transformed to correspond to the mesh S, [0008], [0036], [0037]) and 

d) a display that is in signal communication with the processor and is energizable to display distance data according to the processed beat signal for each scanned position. (The 3D mesh of the oral cavity is displayed on a computer screen, [0034].)

Consider claim 3, Bonnema clearly teaches the detector is a balanced detector. (Fig. 1: Balanced detector 110, [0006])

Consider claim 5, Bonnema clearly teaches the tunable laser source bandwidth exceeds 3000GHz. ([0005])

Consider claim 7, Bonnema clearly teaches the distance data displays as a point cloud. (3D grid of densities, [0036], [0037])

Consider claim 8, Bonnema clearly teaches the image acquisition apparatus is a handheld device. (Hand held imaging probe 500, [0029])

Consider claim 9, Bonnema clearly teaches the range of light frequencies are swept in a linear time progression. (Linear frequency sweeps, [0011], [0025])

Consider claim 10, Bonnema clearly teaches a method for oral imaging comprising: 

(OCT light source 502 is swept through a range of frequencies, [0005], [0029].)

b) energizing an image acquisition apparatus (Imaging probe 500, [0029]) to scan the generated signal to successive positions on a sample surface in the mouth of a patient and to combine a return signal corresponding to each successive position with the generated signal, (Multiple axial scans of the sample are collected and combined, [0007]. The interference signal versus the swept source frequency is recorded, [0006], [0021].)

c) obtaining a beat frequency signal from the combined returned signal and generated signal; d) processing the obtained beat frequency signal to generate a processed beat signal that is indicative of a distance from the tunable laser source to the oral sample surface at the corresponding position; (The three dimensional grid obtained by the OCT scan is transformed to correspond to the mesh S, [0008], [0036], [0037]) and 

e) generating a display the represents the distance of each scanned position on the oral sample surface. (The 3D mesh of the oral cavity is displayed on a computer screen, [0034].)

Consider claim 11, Bonnema clearly teaches generating the display comprises displaying a point cloud or a 3D polygonal mesh of an intraoral feature of dentition. (3D grid of densities, [0036], [0037])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnema et al. (US 2013/0182260) in view of Yun et al. (US 7,733,497), herein Yun.
Consider claim 2, Bonnema clearly teaches the tunable laser.

However, Bonnema does not explicitly teach the tunable laser is an external cavity diode laser.

In an analogous art, Yun, which discloses a system for optical imaging, clearly teaches the tunable laser is an external cavity diode laser. (External-cavity semiconductor laser, col. 2 lines 28-30)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Bonnema by the tunable laser is an external cavity diode laser, as taught by Yun, to achieve the predictable result of generating a light signal.

Consider claim 6, Bonnema clearly teaches the detector to generate the processed beat signal.

However, Bonnema does not explicitly teach a low-pass filter at the output of the detector for selecting frequencies.
(col. 21 line 60 to col. 22 line 3)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Bonnema by a low-pass filter at the output of the detector for selecting frequencies, as taught by Yun, for the benefit of rejecting noise from the signal.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnema et al. (US 2013/0182260) in view of Vasilyev et al. ("Multiple source frequency-modulated continuous-wave optical reflectometry: theory and experiment," Appl. Opt. 49, 1932-1937 (2010)), herein Vasilyev.
Consider claim 4, Bonnema clearly teaches each generated frequency in the range has a linewidth. ([0005])

However, Bonnema does not explicitly teach each generated frequency in the range has a linewidth of less than 1MHz.

In an analogous art, Vasilyev, which discloses a system for optical imaging, clearly teaches each generated frequency in the range has a linewidth of less than 1MHz. (Sub-MHz linewidths, p. 1932 col. 2)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Bonnema by each generated frequency in the range has a linewidth of less than 1MHz, as taught by Vasilyev, for the benefit of improved ranging depths.
	
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnema et al. (US 2013/0182260) in view of Marshall et al. (US 2009/0316966), herein Marshall.
Consider claim 12, Bonnema clearly teaches energizing the image acquisition apparatus to scan the generated signal to successive surface positions and to combine a return signal corresponding to each successive position with the generated signal for obtaining a beat frequency signal. ([0007], [0008])



In an analogous art, Marshall, which discloses a system for dental imaging, clearly teaches scan the generated signal to successive surface positions outside the mouth of a patient and to combine an extraoral return signal. (Fig. 16: 3D models of intra-oral and extra-oral structures are combined, [0129].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Bonnema by scan the generated signal to successive surface positions outside the mouth of a patient and to combine an extraoral return signal, as taught by Marshall, for the benefit of producing a more complete model of the patient.
	
Consider claim 13, Bonnema combined with Marshall clearly teaches characterizing a surface of a jaw, a facial feature, or a face of a patient according to the combined extraoral return signal and the generated signal. (Fig. 16: 3D models of intra-oral and extra-oral structures are combined, [0129] Marshall.)

Consider claim 14, Bonnema combined with Marshall clearly teaches the successive positions scanned from a single location further include positions outside the mouth of the patient. (Fig. 16: 3D models of intra-oral and extra-oral structures are combined, [0129] Marshall.)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnema et al. (US 2013/0182260) in view of Marshall et al. (US 2009/0316966) in view of Koch (EP 3,213,675) (citations refer to provided English translation).
Consider claim 15, Bonnema combined with Marshall clearly teaches the method of claim 13.

However, Bonnema combined with Marshall does not explicitly teach the use of a variable-focus lens.

In an analogous art, Koch, which discloses a system for optical imaging, clearly teaches the use of a variable-focus lens. (Focus-variable lens, pg. 5 second paragraph)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of 

	Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425